DETAILED ACTION

This Office action is in response to papers filed on 15 October 2020.

Claims 1-4, 6-9, 13, 15-19, 21-22 and 25-28 are pending and presented for examination.  Claims 5, 10, 11, 12, 14, 20, 23 and 24 were previously cancelled.

The terminal disclaimer filed on October 15, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. US 9,031,708 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-4, 6-9, 13, 15-19, 21-22 and 25-28 are allowed.  The claims have been renumbered 1-20.

Examiner’s statement of Reasons for Allowable Subject Matter has been stated in the prior Office action dated April 6, 2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SR/Examiner, Art Unit 2119                                                                                                                                                                                                        January 13, 2021

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119